ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 4 has been cancelled.
Status of Claims
2.    This Office Action is in response to the application filed on 3/2/2022. Claims 1-3 and 5-21 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant's arguments filed 03/02/2022 with regard to double patenting rejection have been fully considered but they are not persuasive. 
Applicant argued that since independent claims have been amended to include the features of the claim 4, the nonstatutory double patenting rejection should be withdrawn.
Examiner respectfully disagrees. The limitations “when the first data packet is determined to indicating a type of data flow relating to Internet telephony, allowing the first data packet to be transmitted to the user equipment without performing a flow management process” and
“when the first data packet is determined to have a data flow type of a second type indicating a type of data flow relating to video streaming” are not support in the disclosure-are considered a new matter. In addition, the scope of parent application has not changed. Therefore, the nonstatutory double patenting rejection is maintained. 

Applicant’s arguments with respect to claims 1-3 and 5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10, 12-14, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. [US 10,270,700 B2-hereafter Burnette] . 
Claims 1-2, 10, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. [US 10,270,700 B2-hereafter Burnette] . 
Although the claims at issue are not identical, they are not patentably distinct from each other because  independent claims 1, 10, and 20-21 have kept the same scope of claims 1 and 21 of Burnette, with minor rewording, replacing new flow type 1 with a flow type Internet telephony; replacing flow type two with video streaming, and the expected delivery performance being based on a round-trip threshold. In addition, a limitation reciting which flow type being paced and which one not being paced. The double patenting rejection is based on the fact that the essence of invention which is identifying different flow types from a source to destination; identifying which of the flow types causes congestion; and taking pacing action on the flow that causes congestion has not changed. In addition, claim 1 of instant application with slightly modified pacing limitation are word by word the same.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of Burnette based on the above reasoning since it recites not to pace the packets of first type, while pacing the packet of the second type.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Burnette because of  broadening claim 4 of Burnette by dropping, the first network equipment being a content provider.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Burnette because they are identical.  
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Burnette because they are identical.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Burnette because they are identical.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because they recite the limitations “when the first data packet is determined to have a data flow type of a first type indicating a type of data flow relating to Internet telephony, allowing the first data packet to be transmitted to the user equipment without performing a flow management process” and
“when the first data packet is determined to have a data flow type of a second type indicating a type of data flow relating to video streaming” are not support in the disclosure-are considered a new matter.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11, and 13-15 are rejected under 35 U.S.C.103 as being unpatentable over  DeCusatis et al. (US 2014/0269319 A1) in view of Harrang et al. (US 2011/0131319 A1) further in view of Speicher et al. (US 2016/0073282 A1).
 
For claim 1 DeCusatis teaches a method for managing data flows between a user equipment and a network equipment (see paragraph 57 “manage flows”), the method comprising: 
examining a first data packet transmitted to the user equipment from the network equipment, the user equipment and the network equipment being remotely located from each other and linked by at least one network (see Fig. 1, paragraph 22 “data packet are transmitted between server and client over a network”, paragraph 3 “a switch controller monitors (examines) data flow including a plurality of data packets in a network” and paragraph 25 “a data flow is a sequence of data packets grouped in some manner, e.g., by source and/or destination, or otherwise defined by selected criteria”); 
determining a data flow type of the first data packet (see paragraph 25 “a data flow is defined as all packets that match a particular header format and a connection type associated with a particular address”, paragraphs 46-48 “data flow types is based on a packet header which include flow control information, e.g., a IPv4 or IPv6 header-determination IPv4 flow type or IPv6 flow type wherein the control flow information is included in packet header”, paragraph 31 “throttling (pacing or rate limiting) specific flows (flow types)”,  paragraph 48 “specific flow types have different flow policy based on the flow control information”); 
when the first data packet is determined to (see paragraph 46 “specifies a type or level of flow control associated with the data flow”, paragraphs 46-48 “data flow types is based on a packet header which include flow control information, e.g., a IPv4 or IPv6 header-determination IPv4 flow type or IPv6 flow type wherein the control flow information is included in packet header”, paragraph 31 “throttling (pacing or rate limiting) specific flows (flow types)”,  paragraph 48 “specific flow types have different flow policy based on the flow control information”); and
when the first data packet is determined to (see paragraph 46 “specifies a type or level of flow control associated with the data flow”, paragraphs 46-48 “data flow types is based on a packet header which include flow control information, e.g., a IPv4 or IPv6 header-determination IPv4 flow type or IPv6 flow type wherein the control flow information is included in packet header”, paragraph 31 “throttling (pacing or rate limiting) specific flows (flow types)”,  paragraph 48 “specific flow types have different flow policy based on the flow control information”), wherein the flow management process includes: 
determining a delivery throughput of the first data packet to the user equipment over a data flow path, the data flow path having a plurality of network nodes and being a shared connection between the user equipment and the first network equipment, the delivery throughput relating to a data transfer rate to the user equipment from the first network equipment over the data flow path (see Fig. 1 “various data flow paths between network equipments and user equipments”, Fig. 4 “flow rate”, and paragraph 3 “determining whether a congestion condition (delivery throughput) exists for the data flow based on the flow statistics and flow control policy and based on determining that the congestion condition exists for the data flow, performing  a remedial action specific to the data flow to address the congestions condition”); 
comparing the determined delivery throughput of the first data packet to an expected data throughput for a data packet transmitted to the user equipment from the first network equipment (see Fig. 1 “various data flow paths between network equipments and user equipments”, Fig. 4 “flow rate”, paragraph 3 “determining whether a congestion condition (delivery throughput) exists for the data flow based on the flow statistics and flow control policy (expected behavior) and based on determining that the congestion condition exists for the data flow, performing  a remedial action specific to the data flow to address the congestions condition”, paragraph 16  “comparing the flow statistics to a threshold based on the flow control information specific to each data flow”, paragraph 58 “determining statistics such as ingress rate and egress rate (throughput)”, and paragraph 59 “comparing the monitored statistics to service level thresholds by the QoS”); and 
pacing transmission of data packets having the data flow type of the second type to the user equipment when the comparison of the determined delivery throughput and the expected data throughput indicates a congestion exists over the data flow path between the user equipment and the first network equipment (see paragraph 31 “throttling (pacing or rate limiting) specific flows (flow types)”, paragraph 60, claim 10, and claim 20 “wherein the remedial action includes at least one of adjusting a flow rate (pacing data transmission) of data flow, re-routing the data flow, and turning off the data flow”).
DeCusatis does not explicitly teach delivery throughput.
However, Harrang teaches determining data content delivery throughput to detect congestion and in case of congestion throttle data delivery rate in order to alleviate the congested link state (see Harrang: Fig. 7 and paragraph 79). In addition, Harrang teaches pacing data flow (see Harrang: paragraph 75). In addition, Harrang teaches classifying flows by flow ID wherein the flow ID is used to determine which content session need to be adjusted/throttled (paced or not paced) in order to achieve the optimum aggregate throughput across the monitored link (see Harrang: paragraph 91).
DeCusatis does not explicitly teach Internet telephony and video streaming.
However, Harrang teaches voice communication and streaming video are classified as high priority based on service level agreement (a service choice)-prioritization is customizable (see Harrang: paragraph 108 claim 2, claim 9, and claim 16). 
However, Harrang teaches voice communication is allowed without throttling, other traffic are throttled to alleviate congestion (see Harrang:  paragraph 107).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Harrang in the per-flow rate limiting system of Decusatis to throttle data delivery rate in order to alleviate the congested link state (see Harrang: Fig. 7 and paragraph 79).
DeCusatis in view of Harrang does not explicitly teach pace (throttle) video streaming. 
However, Speicher teaches throttling video stream in or der relieve congestion in the network (see Speicher: paragraphs 47 and 59).
traffic are throttled to alleviate congestion (see Harrang:  paragraph 107).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Speicher in the combined per-flow rate limiting system of Harrang and  Decusatis to throttle data delivery rate in order to alleviate the congested link state (see Speicher: paragraphs 47 and 59).
. 
For claim 2 DeCusatis in view of Harrang further in view of Speicher teaches the method, wherein only the data packets having the data flow type of the second type are paced while data packets having the data flow type of the first type are not paced (see Harrang: paragraphs 79-80 and Fig. 7).

For claim 3 DeCusatis in view of Harrang further in view of Speicher teaches the method, wherein the flow management process is performed by a second network equipment provided remotely from the first network equipment (see DeCusatis: Fig. 3 “Flow Control Logic”).

 For claim 5 DeCusatis in view of Harrang further in view of Speicher teaches the method, wherein the flow management process is performed by a transport management system in the second network equipment (see DeCusatis: Fig. 3 “Flow Control Logic”).

For claim 9 DeCusatis in view of Harrang further in view of Speicher teaches the method, wherein the user equipment is a mobile device and the data flow path includes a wireless link (see DeCusatis: Fig. 1 “mobile devices 104 and wireless link between base station 110 and mobile devices 104”).

 For claim 10 DeCusatis in view of Harrang further in view of Speicher teaches a method comprising: 
examining a first data packet transmitted to a first network equipment from a second network equipment, the first network equipment and the second network equipment being remotely located from each other and linked by at least one network, the first network equipment including a mobile device, the second network equipment including a transport manager system that monitors a plurality of mobile devices (see DeCusatis: Fig. 1 “mobile devices 104 and wireless link between base station 110 and mobile devices 104” and Fig. 2 “438 and 434 “transport manager system”); 
determining a data flow type of the first data packet (as discussed in claim 1); 
when the data flow type of the first data packet is determined to be (as discussed in claim 1): 
determining a delivery throughput of the first data packet to the first network equipment over a data flow path including a wireless link, the data flow path having a plurality of network nodes, the delivery performance relating to a data transfer rate to the first network equipment from the second network equipment over the data flow path (as discussed in claim 1); 
comparing the determined delivery throughput of the first data packet to an expected data throughput for a data packet transmitted to the first network equipment from the second network equipment (as discussed in claim 1); and 
pacing transmission of data packets having the data flow type of the second first type to the first network equipment if-when the comparison of the determined delivery throughput and the expected data throughput indicates existence of a congestion over the data flow path between the first network equipment and the second network equipment (as discussed in claim 1);
determining a data flow type of a second data packet (as discussed in claim 1); and 
when the a data flow type of the second data packet is determined to be a second type indicating a type of data flow related to Internet telephony, not pacing the second data packet while the data packets having the data flow type of the second type are paced (as discussed in claim 1).

For claim 11 DeCusatis in view of Harrang further in view of Speicher teaches the method, wherein the expected data throughput capacity is set using one or more acknowledgment (ACK) packets that are transmitted by the first network equipment in response to receiving one or more data packets from the second network equipment, the first network work equipment being a mobile device (see Harrang: paragraph 95 “throughput and ACK/NACK”).

For claim 13 DeCusatis in view of Harrang further in view of Speicher teaches the method, wherein the first data packet is determined to have the data flow type of the first type is based on a source of the first data packet (see Harrang: paragraph 108 “voice communications, streaming video, and/or audio, video conferencing”).

For claim 14 DeCusatis in view of Harrang further in view of Speicher teaches the method, wherein the second network equipment includes a content provider that is provided in a different location than the transport management system (see Harrang: paragraph 45 “content provider” and paragraph 49 “managing transfer rate (throttling) system”).

For claim 15 DeCusatis in view of Harrang further in view of Speicher teaches the method, wherein the transport management system performs a flow management of the packets from the content provider based on a result of the comparison between the determined delivery throughput of the first data packet to the expected data throughput (see Harrang: paragraph 45 “content provider” and paragraph 49 “managing transfer rate (throttling) system”).

7.	Claims 6-8 and 16-21 are rejected under 35 U.S.C.103 as being unpatentable over  DeCusatis in view of Harrang further in view of Speicher and further in view of Zuckerman et al. (US 8,825, 894 B2).

For claim 6 DeCusatis in view of Harrang further in view of Speicher does not explicitly teach the method, wherein the expected data throughput relates to a round-trip time of a packet having the data flow type of the second type.
However, Zuckerman teaches improving fragment-delivery throughput solution to reduce packet loss condition (see Zuckerman: column 32 lines 54-67) and associates average round-trip network-related assembling-device-servers latency in order to reach fragment delivery throughput approaching the available incoming bandwidth of assembling device within a period shorter than two times the average round-trip network-related assembling-device-servers latency (see Zuckerman: claim 11).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Zuckerman in the combined per-flow rate limiting system of Speicher, Harrang and Decusatis to associate average round-trip network-related assembling-device-servers latency in order to reach fragment delivery throughput approaching the available incoming bandwidth of assembling device within a period shorter than two times the average round-trip network-related assembling-device-servers latency (see Zuckerman: column 32 lines 54-67 and claim 11).

For claim 7 DeCusatis in view of Harrang further in view of  Speicher and further in view of Zuckerman teaches the method, wherein the data packets to the user equipment are paced to a first level when a round-trip time of the packet is greater than a first threshold, and wherein data packets having the data flow type of the first type are not paced while the data packets having the data flow type of the second type are paced (see Zuckerman: column 29 lines 50-55, “fragment delivery below threshold consideration”, column 42 lines 4-22 “optimizing any other criteria related to fragment flow paths”, column 43 lines 55-67 “shape (pacing) actual fragment flow paths” and as discussed in claims 1 and 6).

  For claim 8 DeCusatis in view of Harrang further in view of  Speicher and further in view of Zuckerman teaches the method, wherein the data packets to the user equipment is paced to a second level if the round-trip time of the packet is greater than a second threshold (as discussed in claims 1 and 6-7).

For claim 16 DeCusatis in view of Harrang further in view of  Speicher and further in view of Zuckerman teaches the method, wherein the expected data throughput relates to a round trip time of a packet associated with the data flow have the data flow type of the first type (as discussed in claims 1 and 6-8).

 For claim 17 DeCusatis in view of Harrang further in view of  Speicher and further in view of Zuckerman teaches the method, wherein the data packets to the first network equipment is paced to a first level when the round-trip time of the packet is greater than a first threshold (as discussed in claims 1 and 6-8).

For claim 18 DeCusatis in view of Harrang further in view of  Speicher and further in view of Zuckerman teaches the method, wherein the data packets to the first network equipment is paced to a second level when the round-trip time of the packet is greater than a second threshold (as discussed in claims 1 and 6-8).

For claim 19 DeCusatis in view of Harrang further in view of  Speicher and further in view of Zuckerman teaches the method, wherein the first network equipment is a mobile device coupled to the second network equipment via a wireless link (see DeCusatis: Fig. 1 “mobile 104 coupled to base station 110 through wireless link”).

For claim 20 DeCusatis in view of Harrang further in view of Speicher and further in view of Zuckerman teaches a transport manager system, comprising: 
one or more processors, a network interface, a queue, and a storage communicatively coupled with each other, the storage storing computer executable instructions that, when executed by the one or more processors (see paragraph 5 “computer program for monitoring data flow” and paragraph 17 “computer processors capable executing instructions”), cause the transport manager system to: 
examining a first data packet transmitted to a user equipment from a content provider (as discussed by claim1 and Harrang: Fig. 6 “maintain a rate of data content transfer to a user equipment”, and paragraph 45 “content provider”); 
determining a data flow type of the first data packet (as discussed by claim1 and Harrang: paragraph 108 “voice communication and video streaming”);
when the data flow type is determined to be a first type indicating a type of data flow related to video streaming, determining a delivery performance of the first data packet to the user equipment over a data flow path, the data flow path having a plurality of network nodes, the delivery performance relating to a data transfer rate to the user equipment from the content provider over the data flow path (as discussed by claim1 and Harrang: paragraph 108 “voice communication and video streaming”); 
comparing the determined delivery performance of the first data packet to an expected delivery performance for a data packet transmitted to the user equipment from the content provider (as discussed by claim1 and Harrang: paragraph 108 “voice communication and video streaming”); and
 pacing transmission of data packets having the data flow type of the (as discussed by claim1 Harrang: Fig. 6 “maintain a rate of data content transfer to a user equipment”, and paragraph 45 “content provider”), 
wherein the expected delivery performance is a threshold round-trip time (as discussed by claim1 and Zuckerman: claim 11 “associates average round-trip network-related assembling-device-servers latency in order to reach fragment delivery throughput approaching the available incoming bandwidth of assembling device within a period shorter than two times the average round-trip network-related assembling-device-servers latency”), and 
wherein data packets having a data flow type of a second type indicating a type of data flow related to Internet telephony are not paced while the data packets having the data flow type of the first type are paced (as discussed in claims 1-2).

 For claim 21 DeCusatis in view of Harrang further in view of Speicher and further in view of Zuckerman teaches a method, comprising: 
examining a first data packet transmitted to a first network equipment from a second network equipment, the first network equipment and the second network equipment being remotely located from each other and linked by at least one network, the first network equipment including a mobile device, the second network equipment configured to monitor a plurality of mobile devices (as discussed in claims 1-2, 10, and 20); 
determining a data flow type of the first data packet (as discussed in claims 1-2, 10, and 20); 
when the data flow type is determined to be a first type indicating a type of data flow related to video streaming, determining a delivery performance of the first data packet to the first network equipment over a data flow path including a wireless link, the data flow path having a plurality of network nodes, the delivery performance relating to a data transfer rate to the first network equipment from the second network equipment over the data flow path, the determined delivery performance being based on a round-trip time of a data packet transmitted to the first network equipment (as discussed in claims 1-2, 10, and 20); 
comparing the determined delivery performance of the first data packet to an expected data throughput for a data packet transmitted to the first network equipment from the second network equipment, the expected data performance relating to a round-trip time threshold (as discussed in claims 1-2, 10, and 20); and 
pacing transmission of data packets having the data flow type of the first type to the first network equipment if the comparison of the determined delivery performance and the expected data throughput indicates existence of a congestion over the data flow path between the first network equipment and the second network equipment, 
wherein data packets having a data flow type of a second type indicating a type of data flow related to Internet telephony are not paced while the data packets having the data flow type of the first type are paced (as discussed in claims 1-2, 10, and 20).

8.	Claim 12 is rejected under 35 U.S.C.103 as being unpatentable over DeCusatis in view of Harrang further in view of Speicher and further in view of Matthews (US 2014/0233421 A1).

For claim 12 DeCusatis in view of Harrang further in view of Speicher with exception of elephant flow teaches the method, wherein the data flow type of the first type is that consumes a greater portion of network bandwidth than a threshold level, has a data rate that exceeds a threshold amount, persists for longer than a threshold amount of time, or a combination thereof (see Harrang: paragraphs 95 and 97 “allowed average throughput rate”).
However, Matthews teaches identifying a flow as elephant flow that consumes more than a specified volume of threshold of network traffic, or occupies more than bandwidth threshold, therefor configuring parameters to handle this type of flow (see Matthews: paragraph 18).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Matthews in the combined per-flow rate limiting system of Speicher, Harrang and Decusatis in order to configure metrics based on identified elephant flow type (see Matthews: paragraph 18).
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415